The opinion of the court was filed February 15th, 1886.
Per Curiam.
Where a defective recognizance has been entered, the appellant may be permitted to perfect it, or if without fault of his he has been prevented from appealing from the judgment of a justice, by the act of the latter, an appeal may be allowed, nunc, pro tunc, if asked for in reasonable time. In this case no recognizance was entered. No security was given or offered. The omission so to do was not caused by any act of the justice. On the contrary the justice testifies that he told the plaintiff in error he must enter bail or he could not take an appeal. On the same day the latter returned and said he had no bail, but would “ take the transcript any way.” This evidence clearly negatives any intention of perfecting the bail. There was clearly no error in refusing to permit him to give security nearly two years thereafter, and in dismissing the appeal.
Judgment affirmed.